Pfeifer, J.,
dissenting.
{¶ 30} I do not quarrel with the majority’s technical analysis of the great writs, but that legal analysis resolves nothing. The citizens of Fostoria appear to have already addressed the merits of the issue by adopting a city charter that allows the selection of a police chief without a civil service exam. This litigation has gone on far too long; it’s time to stop the music and the legal fees. I would affirm the court of appeals’ dismissal.
O’Donnell, J., dissenting.
Allotta, Farley & Widman Co., L.P.A., Marilyn L. Widman, and William D. Brady, for appellants.
Spengler Nathanson, P.L.L., Lisa E. Pizza, and David M. Smigelski, for appellees.
Manahan, Pietrykowski, Delaney & Wasielewski and Larry P. Meyer, for appellees city of Fostoria and Police Chief John McGuire.
Timothy J. Hoover, Fostoria Law Director, for appellee Fostoria Civil Service Commission.
{¶ 31} I respectfully dissent. I would affirm the judgment of the court of appeals to dismiss this action for two reasons.
{¶ 32} First, the relators lack standing to petition for a writ of quo warranto because they did not pass the competitive promotional examination for chief of police. Second, and most compelling, is the fact that the matter is wholly moot, inasmuch as Fostoria has resolved this issue by adopting a charter that now permits a chief of police to be appointed without a civil service promotional examination. This is exactly the means by which Chief McGuire achieved the position of chief of police.
{¶ 33} For these reasons, I dissent from the conclusion reached by the majority.